DETAILED ACTION
Double Patenting
	The double patenting rejections are vacated in light of the allowable subject matter incorporated into the independent claims.  The instantly recited inventions are not anticipated or rendered obvious by the patented claims of US 9,492,635 and US 9,844,643.
Allowable Subject Matter
Claims 40-41, 46, and 49-68 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record does not disclose or suggest a catheter comprising the combination of limitations of claims 40 and 56.  The closest prior art, US 6,210,395 to Fleischhacker et al. (hereafter Fleischhaker), fails to expressly disclose “wherein the at least one of the first helically wound elongate member or the second helically wound elongate member comprises gaps between at least some adjacent windings of the plurality of filaments” as is recited in claim 40 (a substantially similar limitation appears in claim 56).  It was acknowledged by the Examiner in the non-final action (mailed 11/29/2021) that Fleischhaker failed to disclose this limitation.  A 103 rejection in view of US 6,508,804 to Sarge et al. (hereafter Sarge) was made to cure the deficiency of Fleischhaker.  Upon further consideration and in light of the applicant’s remarks in the telephonic interview (held on 2/10/2022) and the applicant’s remarks submitted in the response filed on 2/23/2022, this rejection is vacated.
The applicant discloses (see at least Figure 13 and par. [0044] of the pg-publication of the instant application) a series of windings 178 with gaps 181 between .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783